DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 11, figure 11, claims 1-17 and 12 in the reply filed on 10/18/2021 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Somanath et al. (US 20190066733 A1) in view of Ha (US 20060268987 A1).

	Regarding claim 1, Somanathe discloses a method (figs. 2 and 4A-4C) of synthesizing intermediate views of a light field ([0047] to obtain an intermediate view, [0080] synthesizing input images representing multiple views of an object or scene) using a specific configuration of an input view of a light field ([0078 and 0084] target images) collected by a light field acquiring device (241 of fig. 2), the method comprising: 
selecting a configuration of specific input views of the collected light field ([0084] a custom layer generates two target images); 
specifying coordinates of intermediate views to be synthesized ([0083] images 401 and 403, x-y coordinates) and inputting the specified coordinates to a neural network (211 of fig. 1, 403 of fig. 4A, [0049, 0051, and 0084]); and 
synthesizing intermediate views, using the neural network (405 of fig. 4A; [0049 and 0054] for synthesizing, generating, and outputting of a middle image representing an intermediate of the two views represented by the pair of images as facilitated by synthesis/execution logic 207, [0085, 0087], to perform view synthesis of input images, such as images 401, 403, representing multiple views to generate a middle image, such as image 409, representing an intermediary view of the multiple views corresponding to images 401, 403), a selected configuration of the specific input views ([0084] two target images with x and y coordinates), and the specified coordinates of intermediate views ([0083] x-y coordinates), 
wherein the configuration of the specific input views is defined by coordinates of an input view in a light field matrix ([0083] the pixels of the input image would obviously comprise a matrix) collected by the light field acquiring device (241 of fig. 2).

	Ha teaches synthesizing image based on a scene disparity (fig. 3D, [0049-0050]) and suggests the coordinates of an input view in a light field matrix ([0047] a blocking size may be set to 16x16, 8x8, or smaller than 8x8 as a matrix).
	Taking the teachings of Somanath and Ha together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scene disparity of Ha into the synthesizing device of Somanath to improve intermediate view synthesis in multi-view camera array or other multi-view contexts both in terms of accuracy and computation efficiency.	
Regarding claim 2, Somanath modified by Ha teaches the method of claim 1, Ha further discloses wherein a size of the light field matrix is MxM, M being a positive number ([0047] 16x16, 8x8, smaller than 8x8), and the coordinates of the input view correspond to a point included in first and last rows and a point included in first and last columns of the light field matrix having the MxM size ([0047] a blocking size, [0053] x and y denote horizontal and vertical coordinates of the pixels in the image).
Regarding claim 3, Somanath modified by Ha teaches the method of claim 2, Ha further teaches wherein, when the M is an odd number, the point denotes an middle point in the row or column, and when the M is an even number ([0047] a blocking size has row and column, 16x16, 8x8, smaller than 8x8), the point denotes a point closest to an middle point in the row or column ([0053] x and y denote horizontal and vertical coordinates of the pixels in the image, which would obviously be a point closest to a middle point of the row or colum).

Regarding claim 5, Somanath further teaches the method of claim 1, further comprising: calculating a light field feature map based on the selected configuration of specific input views of the light field ([0083] displacement map). Somanath modified by Ha teaches claims 1 and the calculation of the light field feature map, Ha further teaches calculating the scene disparity using the neural network ([0049] calculating disparity vector) based on the light field feature map (Fig. 3C, a1 and c1 images have feature map).
Regarding claim 6, Somanath further teaches the method of claim 1, further comprising previously estimating the scene disparity by using a depth sensor ([0039] depth-sensing cameras, [0099] any depth sensors).
Regarding claim 7, Somanath further teaches the method of claim 5, further comprising synthesizing intermediate views using a pre-trained neural network ([0049], 403 of fig. 4A).
Regarding claim 12, Somanath further teaches the method comprising: 
selecting a configuration of specific input views of a light field collected by a light field acquiring device ([0083-0084]); 
synthesizing intermediate views of a light field using the method of synthesizing intermediate views of a light field ([0080, 0085, and 0087] to perform view synthesis of input images to create an intermediate view) according to claim 1; wherein the configuration of the specific input views is defined by coordinates of an input view in a light field matrix ([0083]  the pixels of the input image would obviously comprise a matrix) collected by the light field acquiring device (241 of fig. 2).

Ha teaches a method of compressing a light field (130 of fig. 1) comprising calculating a difference between at least one intermediate view and the input view (S805 of fig. 3; [0011] a residual image created based on a difference between an intermediate image and the second image, [0052]); and compressing the difference (S809 of fig. 2, [0055]) and suggests x and y coordinates of an input view in a light field matrix ([0047] a blocking size may be set to 16.times.16, and a disparity vector may be estimated by an 8.times.8 block unit or by the unit of blocks smaller than 8.times.8 blocks, depending on characteristics of an image).
Taking the teachings of Somanath and Ha together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression of Ha into the synthesizing unit of Somanath to improve views of synthesized intermediate images for enhanced user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciftci et al. (US 20210209388 A1) discloses convolutional neural networks have been applied to fields including computer vision, machine vision, speech recognition, natural language processing, audio recognition, social network filtering, machine translation, bioinformatics, drug design, medical image analysis, material inspection and board game programs, where they have produced results comparable to and in some cases surpassing human expert performance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

	
/TUNG T VO/Primary Examiner, Art Unit 2425